        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 1 of 43




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

TOM PALMER, derivatively on behalf
of MOHAWK INDUSTRIES, INC.,
                                            Civil Action
                                                   4:20-cv-110-MHC
                                            No.:_____________________
                   Plaintiff,

       v.

JEFFREY S. LORBERBAUM,
FRANK H. BOYKIN, GLENN R.
LANDAU, WILLIAM
CHRISTOPHER WELLBORN, FILIP
BALCAEN, KAREN A. SMITH
BOGART, BRUCE C.
                                            JURY TRIAL DEMANDED
BRUCKMANN, RICHARD C. ILL,
JOSEPH A. ONORATO, WILLIAM
H. RUNGE III

                   Defendants,

       and

MOHAWK INDUSTRIES, INC.,

                   Nominal Defendant.


             VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

      Plaintiff Tom Palmer (“Plaintiff”), by and through his undersigned attorneys,

hereby brings this Verified Stockholder Derivative Complaint (the “Complaint”) for
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 2 of 43




the benefit of nominal defendant Mohawk Industries, Inc. (“Mohawk” or the

“Company”) against the Individual Defendants (defined herein) seeking to remedy

their breaches of fiduciary duties from April 28, 2017 through July 25, 2019 (the

“Relevant Period”). Plaintiff makes these allegations upon personal knowledge as

to those allegations concerning Plaintiff and, as to all other matters, upon

information and belief based on the investigation of undersigned counsel, which

included, without limitation: (a) review and analysis of public filings made by

Mohawk with the United States Securities and Exchange Commission (“SEC”); (b)

review and analysis of press releases and other publications disseminated by

Mohawk; (c) review of news articles, stockholder communications, and postings on

Mohawk’s website concerning the Company’s public statements; (d) pleadings,

papers, and any documents filed with and publicly available in a related securities

fraud class action currently pending in this Court captioned, Public Employees’

Retirement System of Mississippi v. Mohawk Industries, Inc. et al., No. 4:20-cv-

00005-ELR (the “Securities Class Action”); and (e) review of other publicly

available information concerning Mohawk and the Individual Defendants.




                                        2
           Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 3 of 43




                                 INTRODUCTION

      1.       This is a stockholder derivative action asserting claims for breach of

fiduciary duty against certain officers and members of Mohawk’s Board of Directors

(the “Board”).

      2.       Mohawk was founded in 1988 and is headquartered in Calhoun,

Georgia. Mohawk is a global manufacturer of flooring products. Mohawk designs,

manufactures, sources, distributes, and markets flooring products for remodeling and

new construction of residential and commercial spaces in the United States and

internationally. The Company conducts its business through three segments: Global

Ceramic, Flooring North America (“Flooring NA”), and Flooring Rest of World

(“Flooring ROW”). The Global Ceramic segment offers a range of ceramic and

porcelain tile and natural stone products. The Flooring NA segment offers floor

covering product lines, including carpets, rugs, laminate, hardwood flooring, sheet

vinyl, and luxury vinyl tile in North America. The Flooring ROW segment offers

laminate, sheet vinyl, carpet, hardwood flooring, and luxury vinyl tile

internationally.

      3.       The Company’s traditional product offerings include ceramic, stone,

laminate, carpet, wood, and vinyl flooring (the “Conventional Flooring Products”).

The Company sells its products through independent distributors, home centers,



                                           3
           Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 4 of 43




company-operated service centers and stores, floor covering retailers, ceramic

specialists, commercial contractors, commercial end users, mass merchandisers,

department stores, e-commerce retailers, shop at home, buying groups, retailers, and

wholesalers, as well as private labeling programs.

      4.       Over the past several years, Luxury Vinyl Tile (“LVT”) has been the

hot commodity in flooring materials as an alternative to more traditional floor

coverings. LVT offers the richness and texture of more expensive natural materials,

such as hardwood, ceramic tile, and stone, without the cost. LVT is predominantly

manufactured in and exported from China, where manufacturers swiftly ramped up

LVT production capacity and led the pace on LVT product innovation.

      5.       During the Relevant Period, the Company described the rapid growth

in U.S. consumer demand for LVT as the biggest change in the flooring industry

since carpet in the 1960s. To illustrate, in just five years, LVT has gone from rarely

being used to comprising approximately 15% of all flooring sales in the U.S.

However, as the popularity and consumer demand for LVT grew, consumer demand

for the Company’s Conventional Flooring Products diminished. This was troubling

for the Company as this was the segment that Mohawk had traditionally dominated

and brought in higher margins.




                                          4
             Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 5 of 43




        6.       While Mohawk’s competitors entered into direct distribution deals with

Chinese manufacturers in response to the growing LVT market, Mohawk decided to

invest in LVT production plants and grow its LVT business through the acquisition

of IVC Group (“IVC”), an LVT manufacturer with operations in Europe and the

U.S., in a deal worth $1.2 billion that closed on June 15, 2015.

        7.       This decision proved fateful as Mohawk struggled to grow its LVT

business and keep up with consumer demand for LVT products, because the

Company experienced LVT “capacity restraints” and other production issues.

Moreover, rapid growth in demand for LVT destroyed sales of Mohawk’s

Conventional Flooring Products, which the Company has historically relied upon.

        8.       In an effort to hide these deficiencies, the Individual Defendants caused

the Company to engage in a “channel stuffing” scheme for its Conventional Flooring

Products. Channel stuffing is a business practice in which a company, or a sales

force within a company, inflates its sales figures by forcing more products through a

distribution channel than the channel is capable of selling. Here, the Individual

Defendants caused Mohawk to induce their distributors to take on surpluses of

Conventional Flooring Products that were vastly greater than demand, in an effort to

make Mohawk’s sales growth and financial performance appear far better than they

were.



                                              5
           Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 6 of 43




      9.       Two important metrics investors considered in assessing the

Company’s financial performance were: (1) Days Sales Outstanding (“DSO”) and (2)

Days in Inventory (or Inventory Days) (“DII”). Mohawk recognizes revenue once

its customers receive its products. If the Company did not collect cash at the time of

sale, the amount owed is also reflected on the Company’s balance sheet as accounts

receivable. DSO represents the average number of days that it takes Mohawk to

collect payment after a sale has been made. This metric is significant because a high

DSO indicates that Mohawk is taking longer to collect money from its accounts

receivable and generate cash flow and could signal that its customers already have a

high volume of inventory that they are not quickly selling through to end users. DII

is a ratio that measures the average number of days that Mohawk holds its inventory

before selling it to its customers. This metric is significant because a high DII

indicates that Mohawk has been manufacturing quantities of products that its

customers have been unwilling or unable to purchase. A similar ratio related to DII

is “inventory turnover,” which refers to the number of times Mohawk is able to sell

its inventory over a particular time period. In general, a higher inventory turnover

ratio is preferred because it indicates a greater generation of sales for Mohawk.

      10.      On April 28, 2017, the start of the Relevant Period, Mohawk held a

conference call with analysts and investors to discuss the Company’s financial



                                          6
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 7 of 43




results for the first quarter of 2017. During the call, defendant Jeffrey S. Lorberbaum

(“Lorberbaum”) touted the “growing demand” for certain of Mohawk’s Conventional

Flooring Products and that the Company’s investments in making “more

differentiated products” and “innovative new products” were a driving factor in

Mohawk’s sales growth. During the call, defendant Frank Boykin (“Boykin”) told

investors that the Company’s DSO had increased to 54.9 days compared to 52.3 days

the prior year, purportedly as a result of “channel mix.” Defendant Boykin also

reported increased inventories, with DII increasing to 110 days compared to 107 days

the prior year, and attributed the increase to “geographic expansion and product

growth.”

      11.    Throughout the Relevant Period, the Individual Defendants continued

to cause the Company to make false and misleading statements about the Company’s

sales growth and demand for its Conventional Flooring Products. Despite the

Company’s accounts receivable and inventory levels increasing during the Relevant

Period, the Individual Defendants kept investors and the public in the dark by issuing

misleading statements that represented that those increases were the result of external

factors like rising raw material costs and inflation. In reality, however, Mohawk was

engaging in a channel stuffing scheme to artificially inflate its sales and revenues,

and the Individual Defendants failed to disclose that Mohawk was stuffing its



                                          7
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 8 of 43




distribution channels with Conventional Flooring Products, which made the

Company’s sales growth and financial performance appear far better than they

actually were.

      12.   On July 25, 2018, after the market closed, the Company reported

disappointing financial results for the second quarter of 2018, with earnings that

were well below both Wall Street estimates and the Company’s previous guidance

range. The following morning, in a conference call with analysts and investors,

Mohawk also disclosed deteriorating margins which it attributed, in part, to

significant production cuts the Company imposed to normalize inventory.

Specifically, the Company revealed that it “produced less [Conventional Flooring

Products] than [it] sold to reduce inventory.” Similarly, Mohawk also revealed that

it “reduced [its] production volumes more than [the Company] had thought” and that

the Company “came into the year with higher inventories than [it] wanted to have.”

These disclosures caused the Company’s stock price to decline from $217.37 per

share to $179.31 per share, or over 17%.

      13.   Then, on October 25, 2018, after the market closed, the Company

reported sales and earnings for the third quarter of 2018 that substantially missed

analysts’ estimates and the Company’s previous guidance range, with sales growth

in all segments lower than estimates. Company executives attributed Mohawk’s



                                           8
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 9 of 43




poor financial results, in part, to further manufacturing reductions that were required

during the period to control inventory buildup. On this news, the Company’s stock

price fell nearly 24%, from $151.07 per share to $115.03 per share.

      14.    On July 25, 2019, after the market closed, Mohawk reported that sales

in its Flooring NA segment were down 7% and revealed that the Company was again

reducing production to control inventory levels and match its supply with customer

demand.     The Company also revealed that increased competition and excess

inventory had impacted its financial results, particularly in its Global Ceramic

segment. The Company announced that “lower demand” for certain Conventional

Flooring Products created excess inventory which impacted the Company’s sales and

margins. The Company further revealed that there was a “big buildup in inventory

in ceramic” in the sales channel, which had negatively impacted the Company’s

sales. Accordingly, the Company provided a weak earnings forecast for the third

quarter of 2019, which was well below analysts’ estimates. As a result of these

disclosures, the price of Mohawk’s stock dropped from $156.36 per share to

$128.84 per share, or nearly 18%.

      15.    As a direct and proximate result of the Individual Defendants’ breaches

of fiduciary duties and other misconduct, Mohawk has sustained damages as

described below.



                                          9
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 10 of 43




                           JURISDICTION AND VENUE

      16.    This Court has subject matter jurisdiction over all claims asserted herein

pursuant to 28 U.S.C. § 1332 in that complete diversity exists between Plaintiff and

each of the defendants and the amount in controversy exceeds $75,000, exclusive of

interest and costs. This action is not a collusive one to confer jurisdiction on a court

of the United States which it would not otherwise have.

      17.    This Court has personal jurisdiction over each of the defendants because

each defendant is either a corporation conducting business and maintaining

operations in this District, or is an individual who is either present in this District for

jurisdictional purposes, or has sufficient minimum contacts with this District so as

to render the exercise of jurisdiction by this Court permissible under traditional

notions of fair play and substantial justice.

      18.    Venue is proper in this District under 28 U.S.C. § 1391(a) because the

Company maintains is principal executive offices in this District, and many of the

acts charged herein, including the dissemination of materially false and misleading

information, occurred in substantial part in this District.

                                           PARTIES

      19.    Plaintiff has continuously been a Mohawk stockholder since 2014.

Plaintiff is a citizen of Minnesota.



                                            10
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 11 of 43




      20.   Defendant Mohawk is a global manufacturer of flooring products.

Mohawk markets and distributes its products under various brands which it sells

through independent distributors, home centers, retailers, and wholesalers.

Incorporated in Delaware, the Company maintains its corporate headquarters at 160

South Industrial Blvd., Calhoun, Georgia. The Company’s common stock trades on

the New York Stock Exchange under ticker symbol “MHK.”

      21.   Defendant Lorberbaum has served as a director of the Company since

its acquisition of Aladdin Mills Inc. (“Aladdin”) in March 1994. He has served as

Chairman of the Board since May 2004 and as the Company’s Chief Executive

Officer (“CEO”) since January 2001. From January 1995 until January 2001,

Lorberbaum served as Mohawk’s President and Chief Operating Officer (“COO”).

Lorberbaum joined Aladdin in 1976 and served as Vice President – Operations from

1986 until February 1994 when he became President and CEO. Upon information

and belief, defendant Lorberbaum is a citizen of Tennessee.

      22.   Defendant Boykin was named Chief Financial Officer (“CFO”) of the

Company in April 2020. He previously served as CFO and Vice President – Finance

from January 2005 until April 2019, Vice-President, Corporate Controller of the

Company from May 1999 to January 2005 and as Corporate Controller of the




                                        11
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 12 of 43




Company from April 1993 until May 1999. Upon information and belief, defendant

Boykin is a citizen of Georgia.

      23.     Defendant William Christopher Wellborn (“Wellborn”) has served as a

director of the Company since its acquisition of Dal-Tile International Inc. (“Dal-

Tile”) in March 2002. He has served as the Company’s COO since November 2005

and as its President and COO since November 2009. Defendant Wellborn was

Executive Vice President, CFO, and Assistant Secretary of Dal-Tile from August

1997 through March 2002. From March 2002 to November 2005, he served as

President – Dal-Tile. Upon information and belief, defendant Wellborn is a citizen

of Georgia.

      24.     Defendant Glenn R. Landau (“Landau”) served as Mohawk’s Executive

Vice President and CFO from April 2019 to April 2020. Upon information and

belief, defendant Landau is a citizen of Georgia.

      25.     Defendant Filip Balcaen (“Balcaen”) has served as a director of

Mohawk Industries since 2015. Upon information and belief, defendant Balcaen is

a citizen of Belgium.

      26.     Defendant Karen A. Smith Bogart (“Bogart”) has served as a director

of the Company since 2011. Upon information and belief, defendant Bogart is a

citizen of California.



                                         12
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 13 of 43




      27.    Defendant Bruce C. Bruckmann (“Bruckmann”) has served as a director

of the Company since October 1992. Upon information and belief, defendant

Bruckmann is a citizen of New York.

      28.    Defendant Richard C. Ill (“Ill”) has served as a director of the Company

since May 2011. Upon information and belief, defendant Ill is a citizen of the

Commonwealth of Pennsylvania.

      29.    Defendant Joseph A. Onorato (“Onorato”) has been a director of the

Company since February 2008. Upon information and belief, Defendant Onorato is

a citizen of Connecticut.

      30.    Defendant William H. Runge III (“Runge”) has been a director of the

Company since July 2014. Upon information and belief, defendant Runge is a

citizen of Georgia.

      31.    Defendants Lorberbaum, Boykin, Wellborn, Landau, Balcaen, Bogart,

Bruckmann, Ill, Onorato, and Runge are referred to herein as the “Individual

Defendants.”

                      DUTIES OF THE INDIVIDUAL DEFENDANTS

      32.    By reason of their positions as officers and/or directors of the Company

and because of their ability to control the business and corporate affairs of the

Company, the Individual Defendants owed the Company and its stockholders the



                                         13
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 14 of 43




fiduciary obligations of good faith, loyalty, and candor and were and are required to

use their utmost ability to control and manage the Company in a fair, just, honest,

and equitable manner. The Individual Defendants were and are required to act in

furtherance of the best interests of the Company and its stockholders so as to benefit

all stockholders equally and not in furtherance of their personal interest or benefit.

Each director and officer of the Company owes to the Company and its stockholders

the fiduciary duty to exercise good faith and diligence in the administration of the

affairs of the Company and in the use and preservation of its property and assets, and

the highest obligations of fair dealing.

      33.    The Individual Defendants, because of their positions of control and

authority as directors and/or officers of the Company, were able to and did, directly

and/or indirectly, exercise control over the wrongful acts complained of herein.

      34.    To discharge their duties, the officers and directors of the Company

were required to exercise reasonable and prudent supervision over the management,

policies, practices, and controls of the Company. By virtue of such duties, the

officers and directors of Mohawk were required to, among other things:

             a.     ensure that the Company complied with its legal obligations and

requirements, including acting only within the scope of its legal authority and

disseminating truthful and accurate statements to the SEC and the investing public;



                                           14
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 15 of 43




             b.     conduct the affairs of the Company in a lawful, efficient,

business-like manner so as to make it possible to provide the highest quality

performance of its business, to avoid wasting the Company’s assets, and to maximize

the value of the Company’s stock;

             c.     properly and accurately guide investors and analysts as to the true

financial condition of the Company at any given time, including making accurate

statements about the Company’s financial results and prospects, and ensuring that

the Company maintained an adequate system of financial controls such that the

Company’s financial reporting would be true and accurate at all times;

             d.     remain informed as to how the Company conducted its

operations, and, upon receipt of notice or information of imprudent or unsound

conditions or practices, make reasonable inquiry in connection therewith, and take

steps to correct such conditions or practices and make such disclosures as necessary

to comply with federal and state securities laws; and

             e.     ensure that the Company was operated in a diligent, honest, and

prudent manner in compliance with all applicable federal, state, and local laws, rules,

and regulations.

      35.    Each Individual Defendant, as a director and/or officer, owed to the

Company and its stockholders the fiduciary duties of loyalty, good faith, and candor



                                          15
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 16 of 43




in the management and administration of the affairs of the Company, as well as in

the use and preservation of its property and assets. The conduct of the Individual

Defendants complained of herein involves a knowing and culpable violation of their

obligations as directors and officers of the Company, the absence of good faith on

their part, and a conscious disregard for their duties to the Company and its

stockholders that the Individual Defendants were aware or should have been aware

posed a risk of serious injury to the Company.

      36.   The Company has adopted a Standards of Code and Business Ethics

(the “Code”) that applies to all employees, including officers and members of the

Board. The Code states:

      REPORTING VIOLATIONS

      You must report any violation of this Code, Mohawk policy or legal
      requirement….

      FAIR AND HONEST DEALING

      You must deal fairly and honestly with Mohawk’s employees,
      shareholders, customers, suppliers and competitors. You must
      behave in an ethical manner and not take unfair advantage of anyone
      through manipulation, concealment, abuse of privileged information,
      misrepresentation of material facts, or any other unfair business
      practice.

                                      ***

      COMPLIANCE WITH LAWS, RULES AND REGULATIONS




                                        16
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 17 of 43




      Mohawk strives to ensure all activity on its behalf is in compliance
      with applicable laws, rules and regulations. You must comply with
      all applicable laws, rules and regulations, whether or not specifically
      addressed in this Code . . . ..

                                       ***

      Integrity of Records and Compliance with Accounting Principles

      Mohawk and the law require the preparation and maintenance of
      accurate and reliable business records. You must prepare all reports,
      books and records of Mohawk with care and honesty. Mohawk
      maintains a system of internal controls to ensure that transactions are
      carried out in accordance with management’s authorization and
      properly recorded. This system includes policies, procedures and
      examination by a professional staff of internal auditors. Mohawk
      expects you to adhere to these policies and procedures.

      37.   In addition, the Company has adopted Supplemental Standards for

Senior Financial Officers, which is applicable to defendants Lorberbaum, Boykin,

Wellborn, Landau, and states:

      INTEGRITY AND ACCURACY OF PUBLIC DISCLOSURES

      Mohawk’s principal executive officer and senior financial officers
      must take all reasonable steps to ensure that the disclosures in the
      reports and documents that Mohawk files with or submits to the
      Securities and Exchange Commission and in other public
      communications are full, fair, accurate, timely and understandable. In
      the event that the principal executive officer or a senior financial
      officer learns that any such report, document or communication does
      not meet this standard and the deviation is material, then such officer
      will review and investigate the deviation, advise the Board of
      Directors or the appropriate Board committee and, where necessary,
      revise the relevant report, document or communication.

      ACCOUNTING TREATMENT


                                         17
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 18 of 43




      Although a particular accounting treatment for one or more of
      Mohawk’s operations may be permitted under applicable accounting
      standards, the principal executive officer and senior financial officers
      will not authorize or permit the use of such an accounting treatment
      if the effect is to distort or conceal Mohawk’s true financial condition.

      38.     Additionally, as Audit Committee members during the Relevant Period,

defendants Onorato, Bruckmann, Ill, and Runge (the “Audit Committee

Defendants”) owed specific duties to Mohawk to oversee management’s conduct of

the financial reporting process, the system of internal, financial and administrative

controls, and the annual independent audit of the Company’s consolidated financial

statements.

      39.     Moreover, the Audit Committee Charter provides that the purpose of

the Audit Committee is:

      The Audit Committee (the “Committee”) is appointed by the Board
      of Directors to assist the Board in fulfilling its oversight
      responsibilities. The Committee shall monitor (a) the integrity of the
      Company’s publicly reported financial statements, (b) the
      Company’s compliance with legal and regulatory requirements, (c)
      the independent auditors’ qualifications and independence, and (d)
      the performance of the Company’s internal audit function and
      independent auditors. In furtherance of this purpose, the Committee
      shall maintain direct communication among the Company's
      independent auditors and VP - Internal Audit and the Board of
      Directors. In discharging its oversight role, the Committee is
      empowered to investigate any matter brought to its attention with full
      access to all books, records, facilities and personnel of the Company.




                                          18
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 19 of 43




      40.   Pursuant to the Audit Committee Charter, the Audit Committee

Defendants had the following additional responsibilities during the Relevant Period:

      a. Study and make recommendations to the Board of Directors with
         respect to audit policies and procedures and the scope and extent
         of audits. In consultation with corporate management, the
         independent auditors, and the internal auditors, consider the
         integrity of the Company’s financial reporting processes and
         controls. Discuss significant financial and other risk exposures
         and the steps corporate management has taken to monitor, control,
         and report such exposures.

      b. Meet quarterly with corporate management and with the
         independent auditors, to discuss the annual audited financial
         statements, including footnotes, the unaudited quarterly financial
         results prior to the release of earnings and/or the quarterly
         financial statements prior to filing or distribution, including, in
         each case, a review of the Company’s disclosures under
         “Management’s Discussion and Analysis of Financial Condition
         and Results of Operations”. In discharging this obligation, receive
         and review, if necessary, a report from the controller as to any
         unusual deviations from prior practice that were included in the
         preparation of the annual or quarterly financial results. Review
         and discuss (1) draft press releases of unaudited interim and
         annual financial results before public release and (2) financial
         information and earnings guidance provided to analysts and
         ratings agencies. Press releases and interim financial statements
         also will be reviewed by the independent auditors prior to public
         release.

      c. Review the report to the Committee from the Company’s
         independent auditors in accordance with Section 204 of the
         Sarbanes-Oxley Act of 2002. Review the contents of such report
         and all major accounting policy matters involved in the
         preparation of interim and annual financial reports with corporate
         management and any deviations from prior practice with the
         independent auditors.


                                         19
 Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 20 of 43




d. Review with the independent auditors, on completion of the
   annual audit, their experience, any difficulties encountered, any
   restrictions on their work, cooperation received, significant
   disagreements with corporate management, their findings and
   their recommendations. Discuss certain matters required to be
   communicated to audit committees in accordance with AICPA
   SAS 61.

e. Review the application of significant regulatory, accounting and
   auditing policies, including new pronouncements, to the
   Company's financial reports.

f. Analyze financial reports to understand performance fluctuations
   between reporting periods and between reports and plan.

g. Review and assess the adequacy of internal accounting procedures
   and controls, including a review with the independent auditors of
   their evaluation of the Company's internal controls. Review
   quarterly the programs that the Company has instituted to correct
   any control deficiencies noted by the VP - Internal Audit in the
   periodic review or the independent auditors in their annual review.
   Discuss with management the results of the foregoing reviews,
   including significant items and potential ways to improve the
   accounting procedures and controls.

h. Establish procedures for (i) the receipt, retention and treatment of
   complaints received by the Company regarding accounting,
   internal accounting controls, or auditing matters and (ii) the
   confidential, anonymous submission by employees of the
   Company of concerns regarding questionable accounting or
   auditing matters.

i. Report annually to the Board of Directors, after the close of each
   fiscal year but prior to the Company's annual meeting of
   stockholders, as well as on any other occasion, any issues that
   arise with respect to the quality or integrity of the Company’s
   publicly reported financial statements, the Company’s
   compliance with legal or regulatory requirements, the
   performance and independence of the independent auditors, the


                                   20
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 21 of 43




            performance of the internal audit function, or whatever it deems
            appropriate concerning the activities of the Committee.

      41.      With regard to risk oversight, the proxy statement filed with the SEC

on April 3, 2020 (“2020 Proxy”) states: “Management is responsible for the day-to-

day management of the risk that we face, while the Board, as a whole and through

its committees, has responsibility for the oversight of risk management. In its risk

oversight role, the Board is responsible for satisfying itself that the Company’s risk

management processes are adequate and functioning as designed.”

                                      BACKGROUND

      42.      During the past several years, the flooring industry has seen a rapid and

significant shift in consumer demand for a new flooring material, LVT, as an

alternative to Conventional Flooring Products. LVT is predominantly manufactured

in and exported from China, where manufacturers swiftly ramped up LVT

production capacity and product innovation.

      43.      While Mohawk’s competitors entered distribution deals directly with

Chinese manufacturers to capitalize on the growing LVT trend, Mohawk took a

different approach by investing in LVT production plants and growing its LVT

business through the acquisition of IVC.

      44.      However, prior to and during the Relevant Period, Mohawk struggled

to grow its LVT business and keep up with consumer demand for the product because


                                           21
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 22 of 43




of its LVT “capacity restraints” and other production issues. The popularity of LVT

has been significant for Mohawk, because as consumer demand for LVT has grown,

it drew growth away from Mohawk’s Conventional Flooring Products, in which the

Company has historically dominated the market. Thus, as rapid growth in demand

for LVT diminished sales of the Company’s Conventional Flooring Products,

Mohawk was left scrambling to recover so that its sales growth did not decline.

      45.    To conceal this diminished sales growth, the Individual Defendants

caused the Company to engage in a channel stuffing scheme with its Conventional

Flooring Products to make Mohawk’s sales growth and financial performance appear

far better than they actually were. In instances where a company provides excess

supply to create a misleading impression about its sales or financial health, this

practice is illegal and a form of improper revenue recognition.

      46.    As a result of this scheme, during the Relevant Period, Mohawk

reported record revenues, attributing its strong financial performance to a growing

demand for certain Conventional Flooring Products, investments in new and

differentiated products, and the “exceptional execution” of its businesses. At the

same time, to alleviate investor concerns regarding the Company’s increasing

accounts receivable and rising inventory levels, the Individual Defendants repeatedly




                                         22
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 23 of 43




misled investors and the investing public by blaming the increases on external factors

such as a changing mix in customers, higher raw material costs, and inflation.

      THE INDIVIDUAL DEFENDANTS CAUSE THE COMPANY
  TO ISSUE MATERIALLY FALSE AND MISLEADING STATEMENTS

      47.     On April 28, 2017, Mohawk issued a press release announcing its first

quarter financial results. That same day, Mohawk held a conference call with

analysts and investors to discuss the Company’s financial results for the first quarter

of 2017. During the call, defendant Lorberbaum touted the “growing demand” for

certain Mohawk Conventional Flooring Products and stated that the Company’s

investments in making “more differentiated products” and “innovative new

products” were a driving factor in Mohawk’s revenue growth.

      48.     During the call, defendant Boykin told investors that the Company’s

DSO had increased to 54.9 days compared to 52.3 days the prior year, primarily as a

result of “channel mix.” Defendant Boykin also reported increased inventories, with

DII increasing to 110 days compared to 107 days the prior year, and attributed the

increase to “geographic expansion and product growth.”

      49.     The statements set forth above in ¶¶ 47-48 were materially false and

misleading.    In reality, the Individual Defendants engaged in deceptive and

unsustainable business practices to mask declining customer demand for Mohawk’s

Conventional Flooring Products.        The Company’s revenue growth was not


                                          23
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 24 of 43




attributable to product differentiation and innovation or growing demand for

Conventional Flooring Products, but rather due to unsustainable channel stuffing of

Conventional Flooring Products. Mohawk’s increasing accounts receivable was not

the result of channel mix and its increasing inventories was not the result of product

growth and expansion, but instead the result of the Company deliberately stuffing

the channels with Conventional Flooring Products to boost sales.

      50.    On July 27, 2017, Mohawk issued a press release announcing its second

quarter financial results. The next day, on July 28, 2017, Mohawk held a conference

call with analysts and investors to discuss the Company’s financial results for the

second quarter of 2017. During the conference call, defendant Lorberbaum stated

that “[Mohawk’s] businesses continued their exceptional execution, with sales

growth of 6%.” Defendant Wellborn touted the “increased demand” for certain

Mohawk Conventional Flooring Products, and defendant Lorberbaum stated that the

Company was “fueling [its] growth around the globe with significant investments to

extend [its] product portfolio and penetrate new markets.” Defendant Wellborn also

stated that the Company was “growing [its] sales with unique merchandising and

promotions to optimize each channel” for certain Mohawk Conventional Flooring

Products. During the call, defendant Boykin reported an increase in the Company’s

receivables and reported that DSO had increased to 55 days compared to 54 days the



                                         24
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 25 of 43




prior year “due to the changing mix in our customers in the quarter.” In addition,

defendant Boykin told investors that the Company’s inventories had increased, with

DII at 109 days compared to 105 days the previous year, and he attributed the

increase to “raw material inflation and more sourced product needed to support [its]

LVT, ceramic and countertop businesses.” In response to an analyst’s question

regarding the Company’s significant growth in inventories, defendant Lorberbaum

replied that the growth was the result of increasing material costs, the Company

increasing the number of sourced products to support its new businesses, and a U.S.

economy that was not as robust as expected.

      51.     The statements set forth above in ¶ 50 were materially false and

misleading.    In reality, the Individual Defendants engaged in deceptive and

unsustainable business practices to mask declining customer demand for Mohawk’s

Conventional Flooring Products.       The Company’s revenue growth was not

attributable to exceptional execution, unique merchandising and promotions, or

growing demand for Conventional Flooring Products, but rather due to unsustainable

channel stuffing of Conventional Flooring Products. Mohawk’s increasing accounts

receivable was not the result of a changing mix of customers and its increasing

inventories was not the result of raw material inflation and more sourced product,




                                        25
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 26 of 43




but instead the result of the Company deliberately stuffing the channels with

Conventional Flooring Products to boost sales.

      52.     On October 26, 2017, Mohawk issued a press release announcing its

third quarter financial results. The next day, on October 27, 2017, Mohawk held a

conference call with analysts and investors to discuss the Company’s financial results

for the third quarter of 2017. During the call, defendant Lorberbaum touted the

“increasing demand” for certain Mohawk Conventional Flooring Products and that

the Company’s investments to “enhance[] [its] product offering with unique designs

and differentiated features” and introduce “new product[s]” were a driving factor in

Mohawk’s sales growth. During the call, defendant Boykin again reported increased

inventory levels and again attributed the increase to “raw material inflation and

source product growth.”

      53.     The statements set forth above in ¶ 52 were materially false and

misleading.    In reality, the Individual Defendants engaged in deceptive and

unsustainable business practices to mask declining customer demand for Mohawk’s

Conventional Flooring Products.        The Company’s revenue growth was not

attributable to product differentiation and innovation or growing demand for

Conventional Flooring Products, but rather due to unsustainable channel stuffing of

Conventional Flooring Products. Mohawk’s increasing inventories was not the



                                         26
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 27 of 43




result of raw material inflation and source product growth, but instead the result of

the Company deliberately stuffing the channels with Conventional Flooring Products

to boost sales.

      54.    On February 8, 2018, Mohawk issued a press release announcing its

fourth quarter financial results. The next day, on February 9, 2018, Mohawk held a

conference call with analysts and investors to discuss the Company’s financial results

for the fourth quarter of 2017. During the call, defendant Wellborn touted the

“increasing demand” for certain Mohawk Conventional Flooring Products, and

defendant Lorberbaum stated that the Company’s investments to add “new products”

and to “differentiat[e] [its existing] products” were a driving factor in its sales

growth. In addition, defendant Wellborn stated that “[o]ur high-styled offerings,

consumer brands, franchised and owned retail stores and efficient operations give us

a significant competitive advantage” and that the Company was “operating at full

capacity and [] expanding [its] production to satisfy the growing demand and

increase [its] market share.” During the call, defendant Boykin reported that the

Company’s inventories had increased, with DII at 119, and he attributed the increase

to “higher raw material cost, ramp-up of new products and backwards integration.”

Similarly, in direct response to an analyst’s question, defendant Lorberbaum

attributed the rising inventory levels to an “increase in raw material prices before the



                                          27
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 28 of 43




selling price have gotten through and continuing,” as well as to some “backward

integration” the Company has done.

      55.     The statements set forth above in ¶ 54 were materially false and

misleading.    In reality, the Individual Defendants engaged in deceptive and

unsustainable business practices to mask declining customer demand for Mohawk’s

Conventional Flooring Products.       The Company’s revenue growth was not

attributable to product differentiation and innovation or growing demand for

Conventional Flooring Products, but rather due to unsustainable channel stuffing of

Conventional Flooring Products. Mohawk’s increasing inventories was not the

result of increasing raw material prices and the Company’s backward integration,

but instead the result of the Company deliberately stuffing the channels with

Conventional Flooring Products to boost sales. As a result of Mohawk’s channel

stuffing, the Company was not enjoying a “competitive advantage.”

      56.     On April 26, 2018, Mohawk issued a press release announcing its first

quarter financial results. The next day, on April 27, 2018, Mohawk held a conference

call with analysts and investors to discuss the Company’s financial results for the

first quarter of 2018. During the call, defendant Boykin stated that the Company’s

“[i]nventory turns continue to be impacted by increasing inflation and our backwards




                                         28
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 29 of 43




integration.” During the call, defendant Lorberbaum also stated that the Company

“anticipate[d] higher growth rates in all segments” throughout the rest of the year.

      57.     The statements set forth above in ¶ 56 were materially false and

misleading.    In reality, the Individual Defendants engaged in deceptive and

unsustainable business practices to mask declining customer demand for its

Conventional Flooring Products.      Mohawk’s increasing inventories were not the

result of increasing inflation or the Company’s backward integration, but instead the

result of the Company deliberately stuffing the channels with Conventional Flooring

Products to boost sales. As a result of the Company’s channel stuffing, the Individual

Defendants knew that Mohawk’s growth rate was unsustainable.

                             THE TRUTH EMERGES

      58.     On July 25, 2018, after the market closed, the Company reported

disappointing financial results for the second quarter of 2018, with earnings that were

well below both Wall Street estimates and the Company’s previous guidance range.

These shortfalls were driven by Mohawk’s efforts to “produce[] less [Conventional

Flooring Products] than [it] sold to reduce inventory.” Similarly, Mohawk disclosed

that it “reduced [its] production volumes more than [the Company] had thought” and

acknowledged that the Company “came into the year with higher inventories than

[it] wanted to have.” The Company’s efforts to reduce inventories signaled that its



                                          29
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 30 of 43




sales channels were stuffed with more product than it was able to sell through. These

disclosures caused the Company’s stock price to decline from $217.37 per share to

$179.31 per share, or over 17%, on unusually high trading volume.

      59.    Despite these disclosures, Mohawk continued to misrepresent the

demand for its Conventional Flooring Products and sales growth, as well as the

reasons for rising inventory levels. Specifically, during the second quarter 2018

earnings call, defendant Boykin blamed the Company’s increasing inventory levels

on “[i]nflation [that] negatively impacted the calculation.”

      60.    The statements set forth above in ¶ 59 were materially false and

misleading. In truth, the Individual Defendants engaged in deceptive and

unsustainable business practices to mask declining customer demand for its

Conventional Flooring Products. Mohawk’s increasing inventories were not the

result of increasing inflation, but instead the result of the Company deliberately

stuffing the channels with Conventional Flooring Products to boost sales.

      61.    Then, on October 25, 2018, after the market closed, the Company issued

a press release announcing its third quarter financial results. The Company reported

sales and earnings for the third quarter of 2018 that substantially missed analysts’

estimates and fell well below the Company’s previous guidance range, with sales

growth in all segments falling below estimates. Mohawk attributed its poor financial



                                          30
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 31 of 43




results, in part, to manufacturing reductions that were required to control inventory

buildup. In particular, on October 26, 2018, during the third quarter 2018 earnings

call, defendant Wellborn stated that “[t]o improve our inventory turns, we are

presently manufacturing fewer units than we are selling, which is negatively

impacting our costs.” As a result of these disclosures, the Company’s stock price

plummeted nearly 24%, from $151.07 per share to $115.03 per share, on unusually

high trading volume.

      62.    However, the Company continued to misrepresent the demand for its

Conventional Flooring Products and sales growth and the reasons for rising

inventory levels. In particular, on October 26, 2018, during the third quarter 2018

earnings call, defendant Boykin again blamed the Company’s increasing inventory

levels on “[i]nflation and backwards integration [that] negatively impacted the

calculations.”   In addition, in response to an analyst’s question regarding the

Company’s rising inventories, defendant Lorberbaum misled investors to believe it

was the result of raw material inflation by stating that “inventory turns get worse

because the raw materials have increased.” During the call, Defendant Boykin

assured investors that inventories would “go down in the fourth quarter” and the

Company would “see improvement in [its] inventory turns” into the next year.




                                         31
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 32 of 43




      63.     Similarly, on April 25, 2019, Mohawk issued a press release to report

the Company’s earnings for the fiscal quarter. On April 26, 2019, during the first

quarter 2019 earnings call, defendant Landau attributed the Company’s increasing

inventory levels to “the ramp up of new plants, acquisitions and higher raw material

costs.” In addition, in response to an analyst’s question regarding the Company’s

rising inventories, defendant Lorberbaum stated that the Company’s “inventories in

the ongoing businesses were kept under control with lower production rates.”

      64.     The statements set forth above in ¶¶ 61-63 were materially false and

misleading.    In reality, the Individual Defendants engaged in deceptive and

unsustainable business practices to mask declining customer demand for its

Conventional Flooring Products. Mohawk’s increasing inventories was not the

result of higher raw materials costs or new plants and acquisitions, but instead the

result of the Company deliberately stuffing the channels with Conventional Flooring

Products to boost sales. In reality, the Company’s inventories were not “under

control,” but rather bloated with too much product as a result of Mohawk channel

stuffing its distributors with Conventional Flooring Products, which caused the

Company’s customers to significantly reduce their orders for Conventional Flooring

Products.




                                         32
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 33 of 43




      65.    Then, on July 25, 2019, after the market closed, Mohawk revealed that

sales in its Flooring NA segment were down 7% year-over-year, and that it was again

reducing production to control inventory levels and match its supply with customer

demand.     The Company also revealed that increased competition and excess

inventory had impacted its financial results, particularly in its Global Ceramic

segment. The Company announced that “lower demand” for certain Conventional

Flooring Products created excess inventory which impacted the Company’s sales and

margins. The Company also disclosed that there was a “big buildup in inventory in

ceramic” in the sales channel, which had negatively impacted the Company’s sales.

Accordingly, the Company gave a weak earnings forecast for the third quarter of

2019, which was well below analysts’ estimates. As a result of these disclosures, the

price of Mohawk’s stock dropped from $156.36 per share to $128.84 per share, or

nearly 18%, on unusually high trading volume.

                           DAMAGES TO MOHAWK

      66.    As a result of the Individual Defendants’ improprieties, Mohawk

engaged in the improper scheme described herein and disseminated improper public

statements concerning Mohawk’s operations, prospects, and internal controls. This

misconduct has devastated Mohawk’s credibility.




                                         33
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 34 of 43




      67.    As a direct and proximate result of the Individual Defendants’ actions,

Mohawk has expended, and will continue to expend, significant sums of money

defending and paying any settlement in the Securities Class Action. In addition, the

Company will incur costs associated with its goods that may be obsolete or damaged,

and so cannot be resold, due to the Company inducing its suppliers to take its product

even though not needed.

      68.    In addition, the Individual Defendants decision to not invest in or

partner with LVT producers in China has left the Company at a competitive

disadvantage.

                DERIVATIVE AND DEMAND ALLEGATIONS

      69.    Plaintiff incorporates by reference and realleges each and every

allegation set forth above, as though fully set forth herein.

      70.    Plaintiff brings this action derivatively in the right and for the benefit of

the Company to redress the Individual Defendants’ breaches of fiduciary duties.

      71.    Plaintiff is an owner of Mohawk common stock and was an owner of

Mohawk common stock at all times relevant hereto.

      72.    Plaintiff will adequately and fairly represent the interests of the

Company and its stockholders in enforcing and prosecuting its rights.




                                           34
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 35 of 43




      73.    As a result of the facts set forth herein, Plaintiff has not made any

demand on the Mohawk Board to institute this action against the Individual

Defendants. Such a demand would be a futile and useless act because the Board is

incapable of making an independent and disinterested decision to institute and

vigorously prosecute this action.

      74.    At the time this action was commenced, the Board consisted of nine

directors: defendants Balcaen, Bogart, Bruckmann, Ill, Lorberbaum, Onorato,

Runge, and Wellborn, and non-party John Engquist. Eight members of the Board

are incapable of making an independent and disinterested decision to institute and

vigorously prosecute this action.

DEMAND IS FUTILE AS TO DEFENDANTS BALCAEN, BOGART,
BRUCKMANN, ILL, LORBERBAUM, ONORATO, RUNGE, AND WELLBORN
BECAUSE THEY EACH FACE A SUBSTANTIAL LIKELIHOOD OF LIABILITY

      75.    Defendants Balcaen, Bogart, Bruckmann, Ill, Lorberbaum, Onorato,

Runge, and Wellborn (the “Director Defendants”) all face a substantial likelihood of

liability for their individual misconduct. The Director Defendants were directors

during the time of the false and misleading statements, and as such had a fiduciary

duty to ensure that the Company’s SEC filings, press releases, and other public

statements and presentations on behalf of the Company concerning its business,

operations, prospects, internal controls, and financial statements were accurate.



                                         35
        Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 36 of 43




       76.    Moreover, the Director Defendants, as directors owed a duty to, in good

faith and with due diligence, exercise reasonable inquiry, oversight, and supervision

to ensure that the Company was acting legally and its internal controls were

sufficiently robust and effective (and were being implemented effectively), and to

ensure that the Board’s duties were being discharged in good faith and with the

required diligence and due care. Instead, they knowingly and consciously allowed

the Company to engage in a channel-stuffing scheme and in connection therewith

reviewed, authorized and/or caused the publication of the materially false and

misleading statements discussed above that caused the Company’s stock to trade at

artificially inflated prices.

       77.    The Director Defendants knowingly and consciously allowed the

Company to engage in a channel stuffing scheme, and knowingly and consciously

allowed the authorization of false and misleading statements, failure to timely correct

such statements, failure to take necessary and appropriate steps to ensure that the

Company’s internal controls were sufficiently robust and effective (and were being

implemented effectively), failure to take necessary and appropriate steps to ensure

that the Board’s duties were being discharged in good faith and with the required

diligence constitute breaches of the fiduciary duties of loyalty and good faith, for

which the Director Defendants face a substantial likelihood of liability. If the



                                          36
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 37 of 43




Director Defendants were to bring a suit on behalf of Mohawk to recover damages

sustained as a result of this misconduct, they would expose themselves to significant

liability. This is something they will not do. For this reason demand is futile as to

the Director Defendants.

DEFENDANT LORBERBAUM IS NEITHER INDEPENDENT NOR
DISINTERESTED AND DOMINATES AND CONTROLS THE COMPANY

      78.    As Mohawk admits in its SEC filings, including the 2020 Proxy,

defendant Lorberbaum, the Company’s CEO and Chairman of the Board, is not an

independent director. Defendant Lorberbaum is not disinterested for purposes of

demand futility because his principal occupation is CEO and Chairman.            For

compensation in these positions he received $3,126,417, $4,631,485, and $5,017,713

for the years 2019, 2018, and 2017, respectively. These amounts are material to

defendant Lorberbaum.

      79.    Demand is futile because the Board is dominated and controlled by

defendant Lorberbaum because Mohawk is a family operated company. Defendant

Lorberbaum built Mohawk into the largest flooring company in the world and

defendant Lorberbaum has a 26% stake in the Company, per the 2020 Proxy. 1


1
   According to the 2020 Proxy, defendant Lorberbaum owns 14.5% of the
Company’s outstanding common stock. Aladdin Partners, L.P. (“Aladdin”) owns
11.6% of the Company’s outstanding common stock; ASL Management Corp. is a
general partner of Aladdin Partners, L.P. and Defendant Lorberbaum is the owner of


                                         37
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 38 of 43




      80.   His father Alan Lorberbaum founded Aladdin in 1957 as a maker of

bathmats and defendant Lorberbaum joined the company in 1976 and later became

CEO. In 1994, the Lorberbaum family sold Aladdin to Mohawk (the “Aladdin

Merger”) and defendant Lorberbaum took charge of Mohawk in 2001 and expanded

into hard-surface flooring. Defendant Lorberbaum’s son, Brian Lorberbaum, is an

employee in the Company and is likely being groomed for a leadership position at

the Company.

      81.   The 2020 Proxy further reflects the control the Lorberbaum family has

over the Company. For instance, the 2020 Proxy describes “Contractual Obligations

with respect to the Election of Directors” explaining that in connection with the

Aladdin Merger, the Company is allowed to nominate up to two persons to the Board

and defendant Lorberbaum is one of those designees.

      82.   Lastly, defendant Lorberbaum is also incapable of considering a

demand to commence and vigorously prosecute this action because he faces

additional substantial likelihood of liability as he is a named defendant in the

Securities Class Action.




100% of the outstanding voting stock of ASL Management Corp.


                                       38
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 39 of 43




DEMAND IS EXCUSED AS TO DEFENDANTS ONORATO, BRUCKMANN, ILL, AND
RUNGE BECAUSE AS MEMBERS OF THE AUDIT COMMITTEE THEY FACE A
SUBSTANTIAL LIKELIHOOD OF LIABILITY

      83.   Defendants Onorato, Bruckmann, Ill, and Runge, as members of the

Audit Committee during the Relevant Period, participated in and knowingly

approved the filing of false financial statements and allowed the Company to

repeatedly make other false and misleading statements to the investing public. More

specifically, as members of the Audit Committee, the Audit Committee Defendants

were obligated to review the Company’s annual and quarterly reports to ensure their

accuracy. Instead, the Audit Committee Defendants, as members of the Audit

Committee, failed to ensure the integrity of the Company’s financial statements and

financial reporting process, the Company’s systems of internal accounting and

financial controls, and other financial information provided by the Company, as

required by the Audit Committee Charter. For this reason, demand is futile as to the

Audit Committee Defendants.

DEFENDANT WELLBORN IS NEITHER INDEPENDENT NOR DISINTERESTED

      84.   As Mohawk admits in its SEC filings, including the 2020 Proxy,

defendant Wellborn, the Company’s President and COO, is not an independent

director. Defendant Wellborn is not disinterested for purposes of demand futility

because his principal occupation is President and COO. For compensation in these



                                        39
          Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 40 of 43




positions, he received $2,700,848, $4,002,340, and $4,185,723, for the years 2019,

2018, and 2017, respectively. These amounts are material to defendant Wellborn.

      85.      Defendant Wellborn is also incapable of considering a demand to

commence and vigorously prosecute this action because he faces additional

substantial likelihood of liability as he is a named defendant in the Securities Class

Action.

                                  COUNT I
       Against The Individual Defendants For Breach Of Fiduciary Duty

      86.      Plaintiff repeats and realleges each and every allegation contained

above as if fully set forth herein.

      87.      The Individual Defendants owed and owe Mohawk fiduciary

obligations. By reason of their fiduciary relationships, the Individual Defendants

owed and owe Mohawk the highest obligation of good faith, fair dealing, loyalty,

and due care.

      88.      The Individual Defendants, and each of them, violated and breached

their fiduciary duties of care, loyalty, reasonable inquiry, oversight, good faith, and

supervision.

      89.      The Individual Defendants had actual or constructive knowledge

regarding the improper scheme alleged herein, and also knowingly made false and

misleading statements regarding the Company’s business operations, practices, and


                                          40
       Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 41 of 43




internal controls in connection therewith, as alleged herein. These actions could not

have been a good faith exercise of prudent business judgment to protect and promote

the Company’s corporate interests.

      90.    As a direct and proximate result of the Individual Defendants’ failure to

perform their fiduciary obligations, Mohawk has sustained significant and actual

damages. As a result of the misconduct alleged herein, the Individual Defendants

are liable to the Company.

      91.    Plaintiff, on behalf of Mohawk, has no adequate remedy at law.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment as follows:
      A. Declaring that Plaintiff may maintain this derivative action on behalf of

Mohawk and that Plaintiff is a proper and adequate representative of the Company;

      B.     Against the Individual Defendants and in favor of the Company for the

amount of damages sustained by the Company as a result of the Individual

Defendants’ breaches of fiduciary duties;

      C.     Directing Mohawk to take all necessary actions to reform and improve

its corporate governance and internal procedures to comply with applicable laws and

to protect the Company and its stockholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for stockholder vote

resolutions for amendments to the Company’s By-Laws or Articles of Incorporation


                                         41
          Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 42 of 43




and taking such other actions as may be necessary to place before stockholders for a

vote a proposal to strengthen the Board’s supervision of operations and develop and

implement procedures for greater stockholder input into the policies and guidelines

of the Board;

      D.      Awarding to Plaintiff the costs and disbursements of the action,

including reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and

expenses; and

      E.      Granting such other and further relief as the Court deems just and

proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.

Dated: May 18, 2020                        Respectfully submitted,

                                           WEISSLAW LLP

                                           ________________________
                                           Michael A. Rogovin, Esq.
                                           Georgia Bar No. 780075
                                           476 Hardendorf Avenue, NE
                                           Atlanta, GA 30307
                                           Tel: (404) 692-7910
                                           mrogovin@weisslawllp.com

                                           Liaison Counsel for Plaintiff




                                           42
Case 4:20-cv-00110-ELR Document 1 Filed 05/18/20 Page 43 of 43




                              BRAGAR EAGEL & SQUIRE, P.C.
                              Melissa A. Fortunato
                              Marion Passmore
                              101 California Street, Suite 2710
                              San Francisco, California 94111
                              Tel: (415) 365-7149

                              HYNES KELLER & HERNANDEZ,
                              LLC
                              Michael J. Hynes
                              Ligaya T. Hernandez
                              101 Lindenwood Drive, Suite 225
                              Malvern, PA 19355
                              Telephone: (484) 875-3116

                              Counsel for Plaintiff




                              43
